Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the prior art does not disclose
recesses and protrusions on at least one principal surface, wherein in the principal surface having the recesses and protrusions, when a cutoff value for a high-pass filter kc is set to a value 1.6 times a pitch of recesses and protrusions of a measured cross-sectional curve and a cutoff value for a low-pass filter ks is set to 25 pm, a maximum roughness height of the recesses and protrusions is 3 to 1000 nm and a pitch of the recesses and protrusions is 50 to 1000 pm, and when a cutoff value for a high-pass filter kc is set to 25 pm, a three-dimensional arithmetic mean height Sa of the recesses and protrusions is 1-50 nm and a pitch of the recesses and protrusions is 0.01 to 10 pm.

As a result, as stated in [0006] of the instant specification, "the present invention provides a cover member for an input device and the input device in which a writing feel of input means such as an input pen is excellent."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  INAMOTO et al (US 2017/0235418) shows in figure 1 a roughness on a surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd